 


109 HCON 498 IH: Recognizing 200 years of research, service to the people of the United States, and stewardship of the marine environment by the National Oceanic and Atmospheric Administration and its predecessor agencies, and for other purposes.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 498 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Young of Alaska submitted the following concurrent resolution; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Recognizing 200 years of research, service to the people of the United States, and stewardship of the marine environment by the National Oceanic and Atmospheric Administration and its predecessor agencies, and for other purposes. 
 
 
Whereas the Act of February 10, 1807 (chapter VIII; 2 Stat. 413), signed by President Thomas Jefferson, authorized and requested the President to cause a survey to be taken of the coast of the United States … together with such other matters as he may deem proper for completing an accurate chart of every part of the coasts; 
Whereas the Coast Survey was established to carry out the duties established under such Act, and was the first Federal science agency of the United States; 
Whereas over time additional duties were granted to such agency, including geodetic surveying and tide and current monitoring and predictions, and such agency was later renamed the Coast and Geodetic Survey; 
Whereas in addition to providing charts and information vital to our young Nation’s economic and commercial success, such pioneering agency led some of the Nation’s earliest oceanographic research, undertaking surveys of the Gulf Stream to determine temperatures, depths, direction, and velocity, as well as the character of the seafloor and forms of vegetation and marine life; 
Whereas the early technicians and scientists of such agency invented and supported the development of many innovative tools that led to advances in hydrographic, shoreline, and geodetic surveying and cartographic methods, the first real-time water level stations, and deep-sea anchoring; 
Whereas during the 20th century such agency, by then renamed the Coast and Geodetic Survey, advanced the development and marine applications of electronics and acoustics, including the development of Radar Acoustic Ranging, radio sono-buoys, and the Roberts Radio Current Meter Buoy; 
Whereas throughout their history these programs have provided services in support of the Nation’s commerce and defense, serving in all theaters of the Civil War and in World Wars I and II as hydrographers, cartographers, topographers, and scouts, including the production of more than 100 million maps and charts for United States and Allied forces; 
Whereas as our Nation’s interests and economy became increasingly interwoven with the marine and atmospheric environment, a number of Federal science agencies with complimentary functions, including the Weather Bureau and the Bureau of Commercial Fisheries, were combined with the Coast Survey to create the National Oceanic and Atmospheric Administration (NOAA); 
Whereas today these mapping and charting, geodesy, and tide and current data programs are located in the National Ocean Service of NOAA in the Coast Survey, the National Geodetic Survey, and the Center for Operational Oceanographic Products and Services; 
Whereas these programs promote NOAA’s commerce and transportation goals and continue to support the research, development, and application of state-of-the-art surveying, mapping, charting, ocean observing, modeling, and Internet-based product delivery services to promote safe and efficient commerce and transportation and contributing to the advancement of integrated ocean and earth observing systems; 
Whereas these programs continue to demonstrate relevance, value, importance, and service promoting and employing innovative partnerships with other agencies, State and local authorities, academia, and the private sector; 
Whereas these programs work internationally as the United States representative to the International Hydrographic Organization and through other organizations to promote integrated and uniform standards, protocols, formats, and services; 
Whereas in addition to commerce and transportation these programs also advance NOAA’s weather and water, climate, and ecosystem missions including marine resource conservation, coastal management, and the protection of life and property from coastal storms and other hazards, as most recently demonstrated in responding to and facilitating the recovery of communities and commerce in the hurricane stricken Gulf Coast; and 
Whereas the devotion, industry, efficiency, and enterprise of these people and programs over their 200-year history have set an enviable record of public service: Now, therefore, be it 
 
That the Congress— 
(1)recognizes that for over 200 years, the National Oceanic and Atmospheric Administration and its predecessor agencies have been providing to the Nation research to improve human understanding of the oceans and atmosphere, service, and stewardship of the marine environment, through products and services that protect lives and property, strengthen the economy, and support and sustain our coastal and marine resources;   
(2)recognizes the vision of President Thomas Jefferson in supporting the advancement of science, and the survey of the coast in particular, to the welfare and commercial success of the Nation; 
(3)recognizes the contributions made over the last 200 years by the past and current employees and officers of the Coast Survey, the National Geodetic Survey, and the Center for Operational Oceanographic Products and Services of the National Oceanic and Atmospheric Administration; and 
(4)encourages the people of the United States to salute and share in the planned celebrations of these historic programs during 2007 with ceremonies designed to give appropriate recognition to one of our oldest and most respected Federal agencies on the occasion of its bicentennial anniversary. 
 
